Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 1 of 31 PageID #: 2113



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------X
  NAZOKAT ATAKHANOVA, individually
  and on behalf of all others
  similarly situated,                                Memorandum & Order

                   Plaintiff,                        16-CV-6707(KAM)(RML)

       -against-

  HOME FAMILY CARE, INC., et al.,

                Defendants.
  --------------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

              Presently before the court is a motion to certify a

  class of home healthcare aides who allege that their employer

  failed to pay overtime wages in violation of the Fair Labor

  Standards Act and the New York Labor Law, and failed to provide

  proper hiring notices in the employees’ primary languages in

  violation of the New York Labor Law.        The case was previously

  conditionally certified as a collective action under the Fair

  Labor Standards Act.      For the reasons herein, the motion to

  certify a class action for the New York Labor Law claims is

  GRANTED.

                                   Background

        I.    Factual Allegations

              Home Family Care, Inc. (“Home Family Care”) is a

  corporation based in Brooklyn, New York that employs caregivers

  who provide in-home medical care to people in New York City.            (ECF
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 2 of 31 PageID #: 2114



  No. 72, Amended Complaint (“Am. Compl.”), at ¶¶ 8, 12.)            Nazokat

  Atakhanova (“Plaintiff”) was employed by Home Family Care as a

  home health aide for various intervals of time between August 2014

  and March 2018.      (ECF No. 74-2, Atakhanova Declaration

  (“Atakhanova Decl.”), at ¶ 2.)        Plaintiff alleges that she was

  paid $10 per hour for the hours she worked up to 40 hours per

  week, and $12 per hour for the hours she worked in excess of 40

  hours.      (Am. Compl. ¶ 17.)   Plaintiff alleges that in addition to

  herself, other employees of Home Family Care “regularly worked in

  excess of forty (40) hours per workweek” but were not paid “the

  required overtime rates for hours worked in excess of forty (40)

  hours per workweek,” in violation of the Fair Labor Standards Act

  and the New York Labor Law.        (Id. at ¶¶ 38-39, 43.)

                Plaintiff further alleges that Home Family Care failed

  to provide employees with notices in their primary languages about

  their base pay rates and overtime rates, as required by the New

  York Labor Law.      (Id. at ¶ 47.)    Plaintiff’s primary language is

  Russian, but she alleges that she was only provided a document

  regarding her pay rate in English, and that document did not

  contain her overtime rate.       (Atakhanova Decl. ¶ 8.)

        II.     Procedural History

                On December 4, 2016, Plaintiff filed a complaint,

  individually and on behalf of those similarly situated, against


                                        2
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 3 of 31 PageID #: 2115



  her employer, Home Family Care.        (ECF No. 1, Complaint.)      The

  complaint alleged that Home Family Care failed to pay its

  employees overtime wages in violation of federal and New York law,

  and failed to provide employees accurate statements of wages as

  required by New York law.       (See generally id.)

              In October 2017, Magistrate Judge Robert M. Levy

  conditionally certified a collective action under the Fair Labor

  Standards Act for purposes of providing notices to putative

  collective action members.       (ECF Dkt. Order Oct. 2, 2017.)       More

  than 160 individuals have filed consents to join the collective

  action.

              Plaintiff filed a motion to amend her complaint on

  October 8, 2018.     (ECF No. 59.)     The motion was referred to Judge

  Levy, who issued a Report and Recommendation (the “R&R”)

  recommending that Plaintiff’s motion be granted.          (ECF No. 67.)

  The R&R was adopted by this court on July 3, 2019.           (ECF Dkt.

  Order July 3, 2019.)

              On July 12, 2019, Plaintiff filed her amended complaint.

  (See Am. Compl.)     The amended complaint added Alexander Kiselev

  (together with Home Family Care, the “Defendants”) as a defendant.

  Mr. Kiselev is a shareholder and President of Home Family Care.

  (Id. at ¶ 9.)     The amended complaint added a claim that Defendants

  failed to provide proper hiring notices in violation of the New


                                       3
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 4 of 31 PageID #: 2116



  York State Labor Law, and dropped the claim for failure to provide

  accurate wage statements.       (Id. at ¶¶ 46-48.)     Defendants filed

  their answer to the amended complaint on July 31, 2019.            (ECF No.

  73.)

               Plaintiff then filed the instant motion for class

  certification of the New York Labor Law claims, which Defendants

  oppose.     (See ECF Nos. 74, 75, 76.)     Plaintiff seeks to certify a

  class consisting of:

               All individuals who performed work for Home
               Family Care, Inc. as home health aides and/or
               home attendants from January 1, 2015 through the
               present, and who worked more than 40 hours in any
               work week, or worked four (4) or more 24-hour
               shifts in any work week.

  (ECF No. 74-18, Memorandum in Support of Class Certification

  (“Mem.”), at 3-4.)

                                Legal Standards

         I.    Federal and State Labor Law

               Under the Fair Labor Standards Act (“FLSA”), subject to

  certain exceptions, an employee who works more than 40 hours in a

  workweek must “receive[] compensation for his [or her] employment

  in excess of [40] hours . . . at a rate not less than one and one-

  half times the regular rate at which he [or she] is employed.”             29

  U.S.C. § 207(a)(1).      The New York State Labor Law (“NYLL”) also

  generally provides for “one and one-half times the employee’s



                                       4
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 5 of 31 PageID #: 2117



  regular rate” when the employee works more than 40 hours in a

  workweek.     N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2; see

  Martinez v. Hilton Hotels Corp., 930 F. Supp. 2d 508, 519

  (S.D.N.Y. 2013).

              Moreover, under the NYLL, all employers must “provide

  his or her employees, in writing in English and in the language

  identified by each employee as the primary language of such

  employee, at the time of hiring, a notice containing,” inter alia,

  “the rate or rates of pay.”       N.Y. Lab. Law § 195(1)(a).       “For all

  employees who are not exempt from overtime compensation,” the

  notice must include “the regular hourly rate and overtime rate of

  pay.”   Id.

              “Because FLSA and NYLL claims usually revolve around the

  same set of facts, plaintiffs frequently bring both types of

  claims together in a single action using the procedural mechanisms

  available under 29 U.S.C. § 216(b) to pursue the FLSA claims as a

  collective action and under [Federal] Rule [of Civil Procedure] 23

  to pursue the NYLL claims as a class action under the district

  court’s supplemental jurisdiction.”        Shahriar v. Smith & Wollensky

  Rest. Grp., Inc., 659 F.3d 234, 244 (2d Cir. 2011).

        II.   Class Certification

              Under Federal Rule of Civil Procedure 23 (“Rule 23”), a

  plaintiff may bring a civil action on behalf of a class “only if”:


                                       5
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 6 of 31 PageID #: 2118



  “(1) the class is so numerous that joinder of all members is

  impracticable; (2) there are questions of law or fact common to

  the class; (3) the claims or defenses of the representative

  parties are typical of the claims or defenses of the class; and

  (4) the representative parties will fairly and adequately protect

  the interests of the class.”       Fed. R. Civ. P. 23(a)(1)-(4).       In

  addition, under Rule 23(b)(3), which would govern the proposed

  class action here, the court must find “that the questions of law

  or fact common to class members predominate over any questions

  affecting only individual members, and that a class action is

  superior to other available methods for fairly and efficiently

  adjudicating the controversy.”       Fed. R. Civ. P. 23(b)(3).

              In addition to the requirements of numerosity,

  commonality, typicality, adequate representation, predominance,

  and superiority set forth in Rule 23, the Second Circuit has

  recognized an “implied requirement of ascertainability.”            In re

  Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 30 (2d Cir.

  2006).   “To be ascertainable, the class must be ‘readily

  identifiable, such that the court can determine who is in the

  class and, thus, bound by the ruling.’”         Charron v. Pinnacle Grp.

  N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010) (quoting McBean v.

  City of N.Y., 260 F.R.D. 120, 132–33 (S.D.N.Y.2009)).




                                       6
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 7 of 31 PageID #: 2119



              “Rule 23 does not set forth a mere pleading standard.”

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).            “A

  party seeking class certification must affirmatively demonstrate

  his [or her] compliance with the Rule,” and “be prepared to prove

  that there are in fact sufficiently numerous parties, common

  questions of law or fact, etc.”        Id.   Class “certification is

  proper only if ‘the trial court is satisfied, after a rigorous

  analysis, that the prerequisites of Rule 23(a) have been

  satisfied.’”    Id. at 350-51 (quoting Gen. Tel. Co. of Sw. v.

  Falcon, 457 U.S. 147, 161 (1982)).

                                   Discussion

              The court addresses each of Rule 23’s requirements for

  class certification in turn.

        I.    Numerosity

              First, to satisfy Rule 23, the proposed class must be

  “so numerous that joinder of all members is impracticable.”            Fed.

  R. Civ. P. 23(a)(1).      Here, Defendants do not dispute that the

  numerosity requirement is met.       Plaintiff notes that 167

  individuals have filed consents to join the FLSA collective

  action.    (Mem. at 3.)    According to Defendants, the number is

  actually greater.     (See ECF No. 75, Memorandum in Opposition to

  Class Certification (“Opp.”), at 2 (“Approximately 180 individuals

  filed consents to join the action under the FLSA.”).)


                                       7
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 8 of 31 PageID #: 2120



                Whether the correct number is 167 or 180, there are

  sufficiently numerous potential class members to make joinder

  impractical.      See Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir.

  1993) (“the difficulty in joining as few as 40 class members

  should raise a presumption that joinder is impracticable”) (citing

  1 Herbert B. Newberg, Newberg on Class Actions: A Manual for Group

  Litigation at Federal and State Levels § 3.05, at 141-42 (2d ed.

  1985)).      Accordingly, Rule 23(a)(1) is satisfied.

        II.     Commonality

                Next, the court must find that there are “questions of

  law or fact common to the class.”        Fed. R. Civ. P. 23(a)(2).

  Commonality exists when “[t]he legal theory set forth in [the]

  [c]omplaint is common to all class members,” such as where an

  “alleged failure to pay overtime violates New York’s labor law.”

  Noble v. 93 Univ. Pl. Corp., 224 F.R.D. 330, 342 (S.D.N.Y.

  2004).      “In wage cases, the commonality requirement is usually

  satisfied where the plaintiffs allege that defendants had a

  common policy or practice of unlawful labor practices.”

  Poplawski v. Metroplex on the Atl., LLC, No. 11-cv-3765, 2012 WL

  1107711, at *7 (E.D.N.Y. Apr. 2, 2012); see Espinoza v. 953

  Assocs. LLC, 280 F.R.D. 113, 127 (S.D.N.Y. 2011) (“[C]laims by

  workers that their employers have unlawfully denied them wages




                                       8
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 9 of 31 PageID #: 2121



  to which they were legally entitled have repeatedly been held to

  meet the commonality prerequisite for class certification.”).

              Here, Plaintiff alleges that “[D]efendants engaged in

  an unlawful policy and practice of failing to pay overtime

  compensation at one and one-half times their regular hourly

  rate, and failed to provide them with proper hiring notices.”

  (Mem. at 9; see generally Am. Compl.)         Plaintiff supported these

  allegations with her own declaration, declarations from

  potential class members, and payroll records.          (See ECF No. 74,

  Exs. B-F, J-O.)     Defendants argue that that proof of the named

  Plaintiff’s claim “is not susceptible to common proof and

  resolution” of all class claims, and that the claims “devolve

  into individual questions that depend on individualized proofs.”

  (Opp. 8.)    Defendants argue that adjudication of Plaintiff’s

  claim will not “adjudicate or advance a claim for even a single

  other class member,” due to variations in the overtime rates

  paid to various employees. (Id. at 8-9.)

              Even where “there are some differences among

  employees,” such as “responsibilities, hours worked, and

  salaries,” if “[a]ll potential class members are alleged to have

  been harmed by a common practice,” i.e., “defendant’s failure to

  adequately compensate employees for overtime hours,” the

  commonality requirement is met.        Noble, 224 F.R.D. at 342; see


                                       9
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 10 of 31 PageID #: 2122



   also Martinez v. Ayken, Inc., No. 13-cv-7411, 2016 WL 5107143,

   at *10 (E.D.N.Y. Feb. 29, 2016) (“When viewed as a whole, the

   deposition testimony, declarations and time/payroll records are

   sufficient proof to meet both the commonality and typicality

   requirements as they adequately establish that, at minimum,

   there is at least ‘one issue common to all class members’ that

   provides the ‘unifying thread’ which serves to bind the claims

   of the class members together.”) (quoting Damassia v. Duane

   Reade, Inc., 250 F.R.D. 152, 156 (S.D.N.Y. 2008)).

              Variations among class members regarding the number of

   hours worked or the amounts owed by the employer are relevant

   only “to the damages each employee is owed, not to the common

   question of Defendant’s liability.”        Espinoza, 280 F.R.D. at

   130; see Shabazz v. Morgan Funding Corp., 269 F.R.D. 245, 250-51

   (S.D.N.Y. 2010) (“Any class action based on unpaid wages will

   necessarily involve calculations for determining individual

   class member damages, and the need for such calculations [does]

   not preclude class certification.”); see also Johnson v. Nextel

   Commc’ns Inc., 780 F.3d 128, 138 (2d Cir. 2015) (“Common issues—

   such as liability—may be certified, consistent with Rule 23,

   even where other issues—such as damages—do not lend themselves

   to classwide proof.”).




                                       10
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 11 of 31 PageID #: 2123



              Moreover, Defendants admitted in their responses to

   Plaintiff’s requests for admissions that they “did not pay

   hourly home health aides at the rate of one and one-half times

   their regular rate of pay for all hours worked in excess of

   forty during each and every workweek,” and that they “did not

   pay home health aides who worked four or more 24-hours live-in

   work shifts in one work week at the rate of one and one-half

   times their regular rate of pay.”        (ECF No. 74, Ex. H, at Nos.

   7, 9.)   A common policy of failing to pay overtime rates is

   sufficient to satisfy Rule 23(a)(2)’s commonality requirement.

   See Rivera v. Harvest Bakery, Inc., 312 F.R.D. 254, 271

   (E.D.N.Y. 2016) (holding defendants’ admissions of failure to

   pay overtime rates, along with plaintiffs’ evidence that

   overtime was not paid, satisfied commonality requirement).

              Defendants rely heavily on Enriquez v. Cherry Hill

   Mkt. Corp., 993 F. Supp.2d 229, 236 (E.D.N.Y. 2013),

   reconsideration denied, 993 F. Supp. 2d 236 (E.D.N.Y. 2014), a

   case in which Judge Block denied certification of a potential

   class that brought claims based on overtime pay.          (See Opp. at

   6-7, 9-10.)    Defendants argue that, as in Enriquez, a “‘policy’

   of noncompliance with wage-and-hour laws does not establish

   commonality if demonstrating such noncompliance requires . . .

   an inquiry into the total pay and total hours worked for each


                                       11
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 12 of 31 PageID #: 2124



   employee.”    (Id. at 8 (quoting Enriquez, 993 F. Supp. 2d at

   237).)   The weight of case law in the Second Circuit, however,

   has held that a common policy of failing to pay overtime is

   sufficient to meet the commonality requirement.          See Moreira v.

   Sherwood Landscaping Inc., No. 13-cv-2640, 2015 WL 1527731, at

   *12 n.7 (E.D.N.Y. Mar. 31, 2015) (“The Court finds Defendants’

   exclusive reliance on Enriquez misplaced in light of the weight

   of authority in this Circuit, acknowledged in Judge Block’s

   decision denying reconsideration, which held that claims ‘that

   an employer has systematically failed to pay employees the

   legally mandated wage’ still satisfy the commonality factor

   after Dukes.”).

              Likewise, Plaintiff’s claim for improper wage notices

   pursuant to NYLL § 195 is also common to all class members.

   Courts consistently have held that a potential class alleging a

   wage notice claim meets the commonality requirement.           See, e.g.,

   Zivkovic v. Laura Christy LLC, 329 F.R.D. 61, 69 (S.D.N.Y. 2018)

   (“The issues here,” including “whether the class members

   received wage notices and statements that were in compliance

   with the law—will produce answers that apply to all plaintiffs

   within each subclass and drive the resolution of this

   litigation.”); Velez v. 111 Atlas Restaurant Corp., No. 14-cv-

   6956, 2016 WL 9307471, at *22 (E.D.N.Y. Aug. 11, 2016) (finding


                                       12
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 13 of 31 PageID #: 2125



   wage notice claims involved issues of fact and law common to

   every member of the proposed class).

               Accordingly, the court is satisfied that there are

   “questions of law or fact common to the class.”          Fed. R. Civ. P.

   23(a)(2).

        III. Typicality

               Next, the court considers whether Plaintiff’s claim is

   “typical” of the proposed class.         Fed. R. Civ. P. 23(a)(3).

   Typicality is present when “each class member’s claim arises

   from the same course of events and each class member makes

   similar legal arguments to prove the defendant’s liability.”            In

   re Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d 29, 35 (2d

   Cir. 2009) (quoting Robidoux, 987 F.2d at 936).          Defendants

   argue that Plaintiff’s claim is atypical of the claims of the

   proposed class because (1) it “does not cover the time period

   applicable to potential class claims that are not duplicative

   of” proceedings conducted by the New York Department of Labor,

   and (2) it “does not cover class members paid flat rates for 24-

   hour live-in shifts.”     (Opp. at 12-13.)

               In a wage case, the typicality requirement is

   satisfied where the named plaintiff and proposed class members

   “were subject to the same general employment scheme,” and their

   claims are based on “the same course of events and legal


                                       13
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 14 of 31 PageID #: 2126



   theory.”   Garcia v. Pancho Villa’s of Huntington Village, Inc.,

   281 F.R.D. 100, 105 (E.D.N.Y. 2011) (quotations omitted).

   Typicality is present even if there are factual differences

   among the claims if the named plaintiff alleges that defendants

   engaged in the same unlawful conduct toward them.          See

   Robidoux, 987 F.2d at 937 (“[T]he typicality requirement is

   usually met irrespective of minor variations in the fact

   patterns underlying individual claims.”); Ansoumana v.

   Gristede’s Operating Corp., 201 F.R.D. 81, 86 (S.D.N.Y. 2001)

   (finding typicality requirement met despite differences among

   plaintiffs as to number of hours worked, type of work, and

   amount of pay because those factors related to the amount of

   damages not class certification requirements).

              Defendants first assert that Plaintiff’s claim does

   not cover the same time period applicable to the claims of other

   potential class members, and that Plaintiff’s claim arises from

   a period of time that is duplicative of a New York Department of

   Labor investigation into Defendants’ pay practices in 2016.

   (Opp. at 12.)    Plaintiff alleges that she was not paid for

   overtime she worked in 2016, and the proposed class would

   include employees who worked after Defendants “changed [their]

   payroll practices regarding overtime” in 2017, following the

   Department of Labor inquiry.       (Id. at 2-3.)


                                       14
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 15 of 31 PageID #: 2127



              Contrary to Defendants’ contention that their pay

   practices changed “[s]tarting from 2017” (id. at 3; see ECF No.

   74, Ex. A, Kiselev Dep., at 69), Plaintiff counters that some

   prospective class members were not paid proper overtime rates at

   least into October 2017.      (ECF No. 76, Plaintiff’s Reply Brief

   (“Reply”), at 5 (citing Exs. L and M, paystubs of putative class

   members Fatima Kamilova and Halyna Tkachenko)); see generally In

   re Initial Public Offerings, 471 F.3d at 42 (a district court

   must “assess all of the relevant evidence admitted at the class

   certification stage.”).      Thus, even if Plaintiff was only

   underpaid during 2016, that alone does not make her claim

   atypical, because she suffered from Defendants’ failure to

   consistently comply with the requirement to pay overtime at the

   legal rate, just as other class members allegedly did. 1          If

   Defendants changed the amount by which they underpaid employees

   between 2016 and 2017, or if the overtime rates in New York

   changed during that time, that bears only on the determination

   of damages, not typicality.      See Ansoumana, 201 F.R.D. at 86

   (“[T]he differences cited by the Defendants do not undermine the




   1 To the extent Defendants argue that Plaintiff’s claim is duplicative
   of the New York Department of Labor proceedings, that argument
   primarily goes to superiority rather than typicality, and the court
   will address it below.

                                       15
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 16 of 31 PageID #: 2128



   central, specific claim presented by the Plaintiffs as a

   group.”).

               Second, Defendants argue that “Plaintiff’s own claim

   has nothing to do with the rules applicable to aides working 24-

   hours shifts or as live-in aides,” because Plaintiff herself

   worked only day-shifts, rather than 24-hour shifts.          (Opp. at

   13.)   The essence of Plaintiff’s allegation, however, is that

   Defendant failed to pay proper overtime rates (and provide

   proper wage notices) to employees, regardless of whether they

   worked standard workdays, or 24-hour shifts as live-in aides.

   Based on Plaintiff’s allegations, this does not appear to be a

   case in which only one group of employees was improperly

   compensated.    See Kinkead v. Humana at Home, Inc., 330 F.R.D.

   338, 349 (D. Conn. 2019) (certifying class only of workers “who

   worked at least one or more live-in shifts” where “the parties

   . . . agree[d] that [defendant] paid its [home healthcare

   workers] for overtime only in weeks where they solely worked

   non-live-in shifts”).

               It is true that for the two different types of shifts,

   the requirement to pay overtime was triggered based on a

   different number of hours.      Under the New York Department of

   Labor’s guidance, healthcare workers need only be paid for

   thirteen hours during a 24-hour shift, so long as the worker


                                       16
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 17 of 31 PageID #: 2129



   receives at least five hours of uninterrupted sleep and three

   meal breaks of at least one hour each during the shift.           See

   Downie v. Carelink, Inc., No. 16-cv-5868, 2018 WL 3585282, at *8

   (S.D.N.Y. July 26, 2018) (citing N.Y. St. Dep’t of Labor, Op.

   No. RO-09-0169 at 4 (Mar. 11, 2010)). 2       Thus, if Employee A

   worked seven eight-hour shifts in a workweek (for a total of 56

   hours, all of which are compensable), and Employee B worked four

   24-hour shifts (13 hours of each being compensable, for a total

   of 52 compensable hours), and neither employee was paid overtime

   at the legal rate, Defendants would be liable to both employees.

   The calculation of how much Defendants owed to each employee

   would require an individualized calculation, but that is

   ultimately a question of damages, not whether Plaintiff’s legal

   claim is typical of the proposed class.        Typicality is similar

   to commonality, and “focuse[s] on whether the employer had

   company-wide compensation policies that injured the potential

   class.”   Masoud v. 1285 Bakery Inc., No. 15-cv-7414, 2017 WL

   448955, at *5 (S.D.N.Y. Jan. 26, 2017); see also Ansoumana, 201

   F.R.D. 81, 87 (S.D.N.Y. 2001).       The Defendants’ alleged failure

   to pay proper overtime is the core of Plaintiff’s complaint, and


   2 Though some state courts in New York have declined to follow this
   guidance, see, e.g., Tokhtaman v. Human Care, LLC, 52 N.Y.S.3d 89, 91
   (2d Dep’t 2017), Plaintiff in this action does not challenge
   Defendants’ decision to pay home healthcare workers for only 13 hours
   of a 24-hour shift (Reply at 5 n.4).

                                       17
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 18 of 31 PageID #: 2130



   it is typical of the claims of all potential class members,

   regardless of the types of shifts those class members normally

   worked.

              Accordingly, the court is satisfied that Plaintiff’s

   claims are “typical of the claims” of the proposed class.           Fed.

   R. Civ. P. 23(a)(3).

        IV.   Adequate Representation

              The final requirement pursuant to Rule 23(a) is that

   “the representative parties will fairly and adequately protect

   the interests of the class.”       Fed. R. Civ. P. 23(a)(4).      To

   satisfy this requirement, “the named plaintiff[] must ‘possess

   the same interest[s] and suffer the same injur[ies] as the class

   members.’”    In re Literary Works in Elec. Databases Copyright

   Litig., 654 F.3d 242, 249 (2d Cir. 2011) (quoting Amchem

   Products, Inc. v. Windsor, 521 U.S. 591, 625-26 (1997)) (second

   and third alterations in original).

              The adequacy inquiry involves two steps: (1) the named

   plaintiffs must “demonstrate that ‘class counsel is qualified,

   experienced and generally able to conduct the litigation,’” and

   (2) that “‘there is no conflict of interest between the named

   plaintiffs and other members of the plaintiff’s class.’”

   Ansoumana, 201 F.R.D. at 87 (quoting Marisol A. ex rel. Forbes

   v. Giuliani, 126 F.3d 372, 378 (2d Cir. 1997)).


                                       18
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 19 of 31 PageID #: 2131



               Defendants do not challenge the qualifications or

   expertise of Plaintiff’s counsel.         Defendants, however, contend

   that “Plaintiff’s own papers and her proposed class definition

   establish that she fails even the most basic, threshold standard

   for adequacy of representation.”         (Opp. at 15-16.)   Defendants

   argue that having never worked a 24-hour shift, Plaintiff cannot

   adequately represent the members of the proposed class who did.

               Though Defendants’ arguments might have “defeated

   typicality, they do not defeat adequacy: courts in the Eastern

   District have found typicality based on the class

   representative’s ‘basic familiarity with [the] action.’”           Marcus

   v. AXA Advisors, LLC, 307 F.R.D. 83, 100 (E.D.N.Y. 2015)

   (quoting Annunziato v. Collecto, Inc., 293 F.R.D. 329, 339

   (E.D.N.Y.2013)) (alteration in original).         Indeed, “courts

   generally certify proposed representatives ‘as long as the

   plaintiff has some basic knowledge of the lawsuit and is capable

   of making intelligent decisions based upon his [or her] lawyers’

   advice.’”    Annunziato, 293 F.R.D. at 339 (quoting Harrison v.

   Great Springwaters of America, Inc., No. 96–cv–5110, 1997 WL

   469996, at *7 (E.D.N.Y. June 18, 1997)).

               Plaintiff’s claims align with those workers who were

   not paid overtime as day-shift workers, and her interests are

   not antagonistic to those who worked 24-hour shifts.           Because


                                       19
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 20 of 31 PageID #: 2132



   the “named [P]laintiff[] wish[es] to represent [her] fellow co-

   workers in a collective attempt to receive the wages due them[,]

   . . . there is no question as to the adequacy of representation

   in this matter.”     Velez v. Majik Cleaning Serv., Inc., No. 03-

   cv-8698, 2005 WL 106895, at *4 (S.D.N.Y. Jan. 19, 2005).

        V.    Ascertainability

              The Second Circuit has established a fifth

   prerequisite to class certification, “the implied

   ascertainability requirement,” which demands that a class be

   “sufficiently definite so that it is administratively feasible

   for the court to determine whether a particular individual is a

   member.”   In re Petrobas Sec. Lit., 862 F.3d 250, 260 (2d Cir.

   2017) (quoting Brecher v. Republic of Argentina, 806 F.3d 22, 24

   (2d Cir. 2015)).     “A class is ascertainable when defined by

   objective criteria . . . and when identifying its members would

   not require a mini-hearing on the merits of each case.” Brecher,

   806 F.3d at 24-25.     The court must be able to determine who is

   in the class “without having to answer numerous individualized

   fact-intensive questions.”      Fogarazzo v. Lehman Bros., 232 F.R.D

   176, 181 (S.D.N.Y. 2005) (quotation and alteration omitted).

              Defendants contend that, with respect to the NYLL §

   195 hiring notice claim, the class is not ascertainable, because

   it “would depend on an individualized determination of each


                                       20
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 21 of 31 PageID #: 2133



   person’s primary language.”      (Opp. 25-26.)     However, the

   rationale for the ascertainability prerequisite is simply to

   ensure that the proposed class is readily identifiable.           See

   Brecher, 806 F.3d at 24-25.      “The standard for ascertainability

   is ‘not demanding’ and is ‘designed only to prevent the

   certification of a class whose membership is truly

   indeterminable.’”     Ebin v. Kangadis Food Inc., 297 F.R.D. 561,

   567 (S.D.N.Y. 2014) (quoting Gortat v. Capala Bros., Inc., 2010

   WL 1423018, at *2 (E.D.N.Y. Apr. 9, 2010)).

               A determination of each potential class members’

   primary language may be relevant to whether they actually

   received a hiring notice in that primary language.          But it is

   not relevant to who could be a member of the class, because all

   employees were required to receive a notice in their primary

   language.    The court need not inquire about each potential class

   members’ primary language to ascertain who can be a class

   member.   See Marin v. Apple-Metro, Inc., No. 12-cv-5274, 2017 WL

   4950009, at *48 (E.D.N.Y. Oct. 4, 2017) (“[B]ecause defendants

   were able to provide plaintiffs with list of individuals who

   were members of the conditionally certified FLSA collective

   action, defendants would also be able to create a list of

   individuals who are potential members of the certified NYLL

   subclasses.”).    Moreover, once the prospective class is


                                       21
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 22 of 31 PageID #: 2134



   identified, the questions would include whether employees

   received notices in their primary languages, whether the notices

   stated the legal overtime rate, and whether the employees would

   be “paid by the hour, shift, day, week, salary, piece,

   commission, or other.”      (See Reply at 3 n.3; NYLL § 195(1).)

   Those questions will ultimately determine Defendants’ liability,

   but have nothing to do with whether class members can be

   identified in the first place.

              Accordingly, the court finds that the proposed class

   is ascertainable.

        VI.   Rule 23(b) Requirements

              After satisfying the Rule 23(a) prerequisites, the

   proposed class must qualify under one of the three categories st

   forth in Rule 23(b).     Plaintiff seeks to certify the class under

   Rule 23(b)(3), with requires that “the court find[] that the

   questions of law or fact common to class members predominate

   over any questions affecting only individual members, and that a

   class action is superior to other available methods for fairly

   and efficiently adjudicating the controversy.”          Fed. R. Civ. P.

   23(b)(3); (see Mem. at 14-15).

              “Rule 23(b)(3) includes a non-exhaustive list of

   factors pertinent to a court’s ‘close look’ at the predominance

   and superiority criteria:


                                       22
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 23 of 31 PageID #: 2135



              (A) the interest of members of the class in
              individually controlling the prosecution or
              defense of separate actions; (B) the extent and
              nature of any litigation concerning the
              controversy already commenced by or against
              members of the class; (C) the desirability or
              undesirability of concentrating the litigation of
              the claims in the particular forum; (D) the
              difficulties likely to be encountered in the
              management of a class action.

   Amchem, 521 U.S. at 615–16 (quoting Fed. R. Civ. P. 23 (b)(3)).

              A. Predominance

              The “predominance inquiry tests whether [the] proposed

   [c]lass[] [is] sufficiently cohesive to warrant adjudication by

   representation.”     Id. at 623.    The predominance requirement is

   “satisfied ‘if resolution of some of the legal or factual

   questions that qualify each class member’s case as a genuine

   controversy can be achieved through generalized proof, and if

   these particular issues are more substantial than the issues

   subject only to individualized proof.’”        In re Payment Card

   Interchange Fee & Merch. Disc. Antitrust Litig., 330 F.R.D. 11,

   55 (E.D.N.Y. 2019) (quoting Roach v. T.L. Cannon Corp., 778 F.3d

   401, 405 (2d Cir. 2015)).      “Typically, common issues predominate

   when liability is determinable on a class-wide basis, even where

   class members have individualized damages.”         Id.; see also

   Haseman v. Gerber Products Co., 331 F.R.D. 239, 275-76 (E.D.N.Y.




                                       23
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 24 of 31 PageID #: 2136



   2019) (“A class can be certified under Rule 23(b)(3) even if

   damages require individualized determination.”).

              Under the Supreme Court’s decision in Comcast Corp v.

   Behrend, “a model for determining class wide damages relied upon

   to certify a class under Rule 23(b)(3) must actually measure

   damages that result from the class’s asserted theory of injury.”

   Roach, 778 F.3d at 402 (quoting Comcast, 569 U.S. 27 (2013)).

   The “Second Circuit has interpreted Comcast narrowly, finding

   that it did not change in any major way the standards under Rule

   23(b)(3),” Scheufele v. Tableau Software, Inc., No. 17-cv-5753,

   2020 WL 2553100, at *4 (S.D.N.Y. Feb. 13, 2020); see Roach, 778

   F.3d at 408 (“We do not read Comcast as overruling the[]

   decisions” holding that “‘the fact that damages may have to be

   ascertained on an individual basis is not sufficient to defeat

   class certification’ under Rule 23(b)(3).”) (quoting Seijas v.

   Republic of Argentina, 606 F.3d 53, 58 (2d Cir.2010)).

              Defendants acknowledge that all employees in the

   proposed class were required to be paid the legal overtime rate

   when they worked overtime, and that the overtime rate was not

   paid correctly at least during the period from January 2015

   through December 2016.      (See Opp. at 17.)     Defendants contend,

   however, that determinations such as whether each class member

   worked overtime, how much overtime was worked, and so on, would


                                       24
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 25 of 31 PageID #: 2137



   require “individual-by-individual inquiries.”         (Id. at 18.)

   But, again, differences such as the number of hours worked by

   each class member do not preclude class certification, including

   under Rule 23(b)(3), where “Plaintiffs allege that all [c]lass

   [m]embers were systematically underpaid” due to the same policy

   and practice, and they “have provided testimony and time records

   corroborating these claims.”       Mendez v. MCSS Rest. Corp., No.

   16-cv-2746, 2019 WL 2504613, at *12 (E.D.N.Y. June 17, 2019).

   Indeed, the query of whether employees “were supposed to be paid

   overtime for working more than 40 hours a week and were not” is

   “about the most perfect question[] for class treatment.”

   Iglesias-Mendoza v. La Belle Farm, Inc., 239 F.R.D. 363, 373

   (S.D.N.Y. 2007).     “Some factual variation among the

   circumstances of the various class members is inevitable and

   does not defeat the predominance requirement.”          Id.

              Accordingly, Rule 23(b)’s predominance requirement is

   satisfied.

              B. Superiority

              Plaintiff must also establish “that a class action is

   superior to other available methods for fairly and efficiently

   adjudicating the controversy.”       Fed. R. Civ. P. 23 (b)(3).       “At

   bottom, the superiority analysis requires (1) consideration of the

   alternative methods of adjudication available for the claims, (2)


                                       25
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 26 of 31 PageID #: 2138



   a comparison of the fairness to all whose interests are implicated

   between any alternative methods and a class action, and (3) a

   comparison of the efficiency of each method in adjudicating the

   claims.”   1 Joseph M. McLaughlin, McLaughlin on Class Actions §

   5:63 (16th ed. 2019).

              Defendants argue that a superior method of adjudication

   is the “previously commenced pending NY DOL government

   administrative proceeding addressing the same claims and relief,”

   and that a class action, “with all of its attendant costs and

   expenditure of party and judicial resources,” is duplicative.

   (Opp. 23, 28.)    In November 2017, the New York Department of Labor

   “concluded that [Home Family Care] was in violation of minimum

   wage overtime requirements.”       (ECF No. 75-1, Declaration of

   Vladimir Tsirkin, Ex. 1.)      The New York Department of Labor issued

   Notices of Payment Due, addressing money owed to 1,346 home health

   aides.   (Id., Exs. 2-3; see Opp. at 1-2.)        Plaintiff asserts that

   Defendants have not complied with the New York Department of

   Labor’s orders to remediate their pay practices, nor have they

   paid the money owed to employees.        (Reply at 9-10.)

              Defendants’ “argument conflicts with a long line of

   cases approving of the adjudication of New York Labor Law claims

   in class action format,” even where the New York Department of

   Labor also has jurisdiction over the employer’s conduct.           Andrade


                                       26
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 27 of 31 PageID #: 2139



   v. JP Morgan Chase Bank, N.A., No. 08-cv-3703, 2009 WL 2899874, at

   *3 (E.D.N.Y. Sept. 4, 2009); cf. Sprint Commc’ns, Inc. v. Jacobs,

   571 U.S. 69, 73 (2013) (“[F]ederal courts ordinarily should

   entertain and resolve on the merits an action within the scope of

   a jurisdictional grant, and should ‘not refus[e] to decide a case

   in deference to the States.’”) (quoting New Orleans Pub. Serv.,

   Inc. v. Council of City of New Orleans, 491 U.S. 350, 368 (1989))

   (second alteration in original).

              Defendants rely on Alix v. Wal–Mart Stores, Inc. to

   contend that a class action is not superior to the New York

   Department of Labor’s administrative process.         838 N.Y.S.2d 885

   (N.Y. Sup. Ct. 2007), aff’d 57 A.D.3d 1044 (3d Dep’t 2008)

   (denying class certification).       Alix is not binding on this court,

   and is distinguishable because “in Alix, the court found that the

   Labor Law claim asserted by the putative class representatives was

   ‘markedly different from that of the proposed class’ . . . and

   concluded that the administrative process overseen by the New York

   State Commissioner of Labor was a superior method of adjudicating

   the class members’ claims’”      Andrade, 2009 WL 2899874, at *3

   (quoting Alix, 57 A.D.3d at 1046). 3      “In other words, the Alix




   3 Defendants also cite various cases from outside the Second Circuit,
   which are against the weight of case law in this circuit. See e.g.,
   Grullon v. Bank of Am., N.A., 2013 WL 9681040, at *22 (D.N.J. Mar. 28,

                                       27
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 28 of 31 PageID #: 2140



   court’s ‘superiority’ analysis was intertwined with its

   ‘commonality’ and ‘typicality’ analysis, the latter factors having

   been focal points throughout the decision denying class

   certification.”    Id.   Here, as discussed above, the potential

   class members’ claims are similar, as they were allegedly

   subjected to the same policy, and so there is no particular reason

   that the New York Department of Labor proceedings would be a

   superior means of adjudicating the claims.

              Where, as here, plaintiffs seek to proceed with a class

   action despite an ongoing New York Department of Labor

   administrative proceeding, the “two cases are simply moving

   forward on parallel tracks.”       Omar v. 1 Front St. Grimaldi, Inc.,

   No. 16-cv-5824, 2019 WL 1322614, at *6 (E.D.N.Y. Jan. 8, 2019).

   Defendants will not be prejudiced if a class is certified because

   “any payments made pursuant to the Department of Labor will be

   credited to [D]efendants in calculating damages,” and if the two

   actions truly are similar, “discovery will be largely

   duplicative.”    Id.; see In re Beacon Assocs. Litig., No. 09-cv-

   777, 2012 WL 1569827, at *13 (S.D.N.Y. May 3, 2012) (“[T]he




   2013) (quoting In re Aqua Dots Prods. Liab. Litig., 654 F.3d 748, 752
   (7th Cir. 2011)).


                                       28
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 29 of 31 PageID #: 2141



   existence of the parallel government action does not bar

   certification of the class under Rule 23(b)(3).”).

              Moreover, this class action will allow for simultaneous

   adjudication of the hiring notice claim under NYLL § 195, which is

   does not appear to be at issue in the New York Department of Labor

   proceedings.    Defendants contend that Plaintiff cannot justify a

   parallel class action on the basis of her “recently added NYLL §

   195 hiring notice claim” because that claim does not meet the Rule

   23 requirements, and there is not supplemental jurisdiction over

   the NYLL § 195 claim.     (Opp. at 25-27.)     Defendants aver that

   Plaintiff must either argue that the NYLL § 195 claim is related

   to the FLSA statutory overtime claim (in which case it is

   duplicative of the New York Department of Labor proceedings), or

   that it is unrelated to the FLSA statutory overtime claim (in

   which case supplemental jurisdiction is improper).          (Id.)

              Notwithstanding the potential duplicative overlap of the

   New York Department of Labor proceedings and the overtime claims

   in this action, both may proceed.        See Omar, 2019 WL 1322614, at

   *6.   Furthermore, Plaintiff’s claim under NYLL § 195 not only

   alleges that wage notices were not provided in employees’ primary

   languages, but also that the notices did not specify the legal

   overtime rate to which employees were entitled.          (See Atakhanova

   Decl. ¶ 8.)    Thus, the claim is ultimately related to Defendants’


                                       29
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 30 of 31 PageID #: 2142



   pay practices, and supplemental jurisdiction is appropriate.            See

   Figurowski v. Marbil Inv’rs, LLC, No. 14-cv-7034, 2015 WL 4000500,

   at *4 (E.D.N.Y. July 1, 2015) (“Although Plaintiff’s Section 195

   claim is legally distinct from his claim for overtime under the

   FLSA, both claims are based on the same factual predicate-namely,

   Defendants’ pay practices.      Accordingly, the Court will exercise

   supplemental jurisdiction over Plaintiff’s Section 195 claim.”).

              Defendants further argue that recovery for the NYLL “§

   195 claim either would relate to the alleged failures to pay

   overtime (and, thereby, fall within the scope of the NY DOL

   action) or consist of statutory penalties under § 195,” and “New

   York law prohibits a class action recovery of statutory penalties

   where, as here, the statute does not explicitly authorize class-

   wide penalties.”     (Opp. at 27-28.)     This argument also fails.      A

   federal court may certify a class pursuant to Rule 23, regardless

   of limitations on class actions imposed by New York law.           Shady

   Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393,

   406 (2010) (“Rule 23 unambiguously authorizes any plaintiff, in

   any federal civil proceeding, to maintain a class action if the

   Rule’s prerequisites are met.       We cannot contort its text, even to

   avert a collision with state law that might render it invalid.”)

   (emphasis in original); see Kurtz v. Kimberly-Clark Corp., 321

   F.R.D. 482, 502 (E.D.N.Y. 2017).


                                       30
Case 1:16-cv-06707-KAM-RML Document 77 Filed 07/22/20 Page 31 of 31 PageID #: 2143



              Thus, a class action is superior to alternative methods

   of adjudication.     Plaintiffs are entitled to bring private

   litigation without having to rely on the New York Department of

   Labor (particularly those class members who worked during the

   periods not covered by the Department of Labor’s investigation).

   It is unlikely any individual class members would initiate

   litigation on their own, as the cost of the lawsuit would exceed

   any overtime wage recovery.

                                   Conclusion

              For the reasons herein, Plaintiff’s motion for class

   certification is GRANTED.      The putative class shall consist of:

              All individuals who performed work for Home
              Family Care, Inc. as home health aides and/or
              home attendants from January 1, 2015 through the
              present, and who worked more than 40 hours in any
              work week, or worked four (4) or more 24-hour
              shifts in any work week.

   Class counsel is permitted to provide the proposed notice (ECF No.

   74-16) to potential class members.

   SO ORDERED.

   Dated:     Brooklyn, New York
              July 22, 2020


                                      ___________/s/______________
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                       31
